

	

		III

		109th CONGRESS

		1st Session

		S. RES. 172

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 16, 2005

			Mr. Brownback (for

			 himself and Mr. Corzine) submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Affirming the importance of a national

		  weekend of prayer for the victims of genocide and crimes against humanity in

		  Darfur, Sudan, and expressing the sense of the Senate that July 15 through 17,

		  2005, should be designated as a national weekend of prayer and reflection for

		  Darfur. 

	

	

		Whereas, on July 22, 2004, Congress

			 declared that genocide was taking place in Darfur, Sudan;

		Whereas, on September 9, 2004, Secretary of

			 State Colin L. Powell testified to the Senate Committee on Foreign Relations

			 that genocide has been committed in Darfur;

		Whereas, on September 21, 2004, President

			 George W. Bush stated to the United Nations General Assembly that the

			 world is witnessing terrible suffering and horrible crimes in the Darfur region

			 of Sudan, crimes my government has concluded are genocide;

		Whereas

			 Article 1 of the Convention on the Prevention and Punishment of the Crime of

			 Genocide, done at Paris December 9, 1948, and entered into force January 12,

			 1951, states that “[t]he Contracting Parties confirm that genocide, whether

			 committed in time of peace or in time of war, is a crime under international

			 law which they undertake to prevent and to punish”;

		Whereas

			 fundamental human rights, including the right to freedom of thought,

			 conscience, and religion, are protected in numerous international agreements

			 and declarations;

		Whereas

			 the United Nations Security Council, in Security Council Resolution 1591,

			 condemned the continued violations of the N’djamena Ceasefire Agreement

			 of 8 April 2004 and the Abuja Protocols of 9 November 2004 by all sides in

			 Darfur and the deterioration of the security situation and negative impact this

			 has had on humanitarian assistance efforts;

		Whereas

			 scholars estimate that as many as 400,000 have died from violence, hunger and

			 disease since the outbreak of conflict in Darfur began in 2003, and that as

			 many as 10,000 may be dying each month;

		Whereas

			 it is estimated that more than 2,000,000 people have been displaced from their

			 homes and remain in camps in Darfur and Chad;

		Whereas

			 religious leaders, genocide survivors, and world leaders have expressed grave

			 concern over the continuing atrocities taking place in Darfur; and

		Whereas

			 it is appropriate that the people of the United States, leaders and citizens

			 alike, unite in prayer for the people of Darfur and reflect upon the situation

			 in Darfur: Now, therefore, be it

		

	

		That it is the sense of the Senate—

			(1)that the weekend of July 15 through 17,

			 2005, should be designated as a National Weekend of Prayer and Reflection for

			 Darfur, Sudan;

			(2)to encourage the people of the United

			 States to observe that weekend by praying for an end to the genocide and crimes

			 against humanity and for lasting peace in Darfur, Sudan; and

			(3)to urge all churches, synagogues, mosques,

			 and religious institutions in the United States to consider the issue of Darfur

			 in their activities and to observe the National Weekend of Prayer and

			 Reflection with appropriate activities and services.

			

